Void after May 29, 2014

Warrant No. 2007-_______

THIS SECURITY AND ANY SHARES ISSUED UPON THE EXERCISE OR CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

AXS-ONE INC.

COMMON STOCK PURCHASE WARRANT

AXS-One Inc. (the “Company”), having its principal office as of the date hereof
at 301 Route 17 North, Rutherford, New Jersey 07070, hereby certifies that, for
value received, _________________________________, ________________________ or
registered assigns, is entitled, subject to the terms and conditions set forth
below, to purchase from the Company at any time on or from time to time after
May 29, 2007 and before 5:00 P.M., New York City time, on May 29, 2014 (the
“Expiration Date”), ____________ (____) fully paid and non-assessable shares of
Common Stock (as defined below), at the initial Purchase Price per share (as
defined below) of $0.01. The number of such shares of Common Stock and the
Purchase Price per share are subject to adjustment as provided in Section 5.

The Company agreed to issue warrants, including this Warrant, to purchase an
aggregate of 2,000,000 shares of Common Stock (subject to adjustment as provided
in Section 5) in connection with the issuance by the Company to the Holders of
an aggregate original principal amount of $5,000,000 of Secured Convertible
Promissory Notes, due May 29, 2009.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

“Aggregate Purchase Price” has the meaning set forth in Section 3.1.

“AMEX” means the American Stock Exchange, Inc.

 

 

--------------------------------------------------------------------------------



“Blue Sky Laws” means any state securities or “blue sky” laws.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New Jersey are authorized or required by law to remain
closed.

“Company” includes the Company and any corporation which shall succeed to or
assume the obligations of the Company hereunder. The term “corporation” shall
include an association, joint stock company, business trust, limited liability
company or other similar organization.

“Common Stock” means the Company’s Common Stock, $.01 par value per share,
authorized as of the date hereof, and any stock of any class or classes (however
designated) hereafter authorized upon reclassification thereof, which, if the
Board of Directors declares any dividends or distributions, has the right to
participate in the distribution of earnings and assets of the Company after the
payment of dividends or other distributions on any shares of capital stock of
the Company entitled to a preference and in the voting for the election of
directors of the Company.

“Convertible Securities” means (i) options to purchase or rights to subscribe
for Common Stock, (ii) securities by their terms convertible into or
exchangeable for Common Stock or (iii) options to purchase or rights to
subscribe for such convertible or exchangeable securities.

“Exchange Act” means the Securities Exchange Act of 1934 as the same shall be in
effect at the time.

“Holder” means any record owner of Warrants or Underlying Securities.

“Investor Rights Agreement” has the meaning set forth in Section 1.

“Market Price” means with respect to any securities at any date (i) if the
principal trading market for such securities is AMEX or another exchange, the
average of the closing sale prices per share for the last ten previous trading
days in which a sale was reported, as officially reported on any consolidated
tape, (ii) if the principal market for such securities is the over-the-counter
market, the average of the closing sale prices per share on the last ten
previous trading days in which a sale was reported as set forth by the over the
counter bulletin board or, (iii) if the security is not listed on another
exchange or the over the counter bulletin board, the average of the closing sale
prices per share on the last ten previous trading days in which a sale was
reported as set forth in the National Quotation Bureau sheet listing such
securities for such days. Notwithstanding the foregoing, if there is no reported
closing sale price, as the case may be, reported on any of the ten trading days
preceding the event requiring a determination of Market Price hereunder, then
the Market Price shall be the average of the high bid and asked prices for the
last ten previous trading days in which a sale was reported; and if there is no
reported high bid and asked prices, as the case may be, reported on any of the
ten trading days preceding the

 

 

2

 

--------------------------------------------------------------------------------



event requiring a determination of Market Price hereunder, then the Market Price
shall be determined in good faith by resolution of the Board of Directors.

“Nasdaq” means the Nasdaq Capital Market or Nasdaq Global Market.

“Notice” has the meaning set forth in Section 20.

“Original Issue Date” means May 29, 2007.

“Other Securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other Person (corporate or otherwise) which the
Holders of the Warrants at any time shall be entitled to receive, or shall have
received, upon the exercise of the Warrants, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 5 or 6.

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity, any university or
similar institution, or any government or any agency or instrumentality or
political subdivision thereof.

“Purchase Agreement” means the Convertible Note and Warrant Purchase Agreement
dated as of May 29, 2007, among the Company and the Purchasers.

“Purchase Price per share” means $0.01 per share, as may be adjusted from time
to time in accordance with Section 5 or 6.

“Purchaser” has the meaning set forth in the Purchase Agreement.

“registered” and “registration” refer to a registration effected by filing a
registration statement in compliance with the Securities Act, to permit the
disposition of Underlying Securities issued or issuable upon the exercise of
Warrants, and any post-effective amendments and supplements filed or required to
be filed to permit any such disposition.

“Securities Act” means the Securities Act of 1933 as the same shall be in effect
at the time.

“Underlying Securities” means any Common Stock or Other Securities issued or
issuable upon exercise of Warrants.

“Warrant” means, as applicable, (i) the Warrants dated as of the date hereof,
originally issued by the Company pursuant to the Purchase Agreement, of which
this Warrant is one, evidencing rights to purchase up to an aggregate of
2,000,000 shares of Common Stock, and all Warrants issued upon transfer,
division or combination of, or in substitution for, any thereof (all Warrants
shall at all times be identical as to terms and conditions and date, except as
to the number of shares of Common Stock for which they may be exercised) or (ii)
each right as set

 

 

3

 

--------------------------------------------------------------------------------



forth in this Warrant to purchase one share of Common Stock, as adjusted from
time to time in accordance with Section 5 or 6.

1. Registration. The Holder shall have the rights to registration of Underlying
Securities issuable upon exercise of the Warrants that are set forth in the
Investor Rights Agreement, dated the Original Issue Date, among the Company and
each of the Purchasers (the “Investor Rights Agreement”).

2. Sale Without Registration. If, at the time of any transfer or surrender for
exchange of a Warrant or of Underlying Securities previously issued upon the
exercise of Warrants, such Warrant or Underlying Securities shall not be
registered under the Securities Act, the Company may require, as a condition of
allowing such transfer or exchange, that the Holder or transferee of such
Warrant or Underlying Securities, as the case may be, furnish to the Company an
opinion of counsel, reasonably satisfactory to the Company, to the effect that
such transfer or exchange may be made without registration under the Securities
Act and without registration or qualification under any applicable Blue Sky
Laws, provided that nothing contained in this Section 2 shall relieve (a) the
Company from complying with the Investor Rights Agreement or (b) the Holder from
its obligations under the Purchase Agreement.

3. Exercise of Warrant.

3.1. Exercise in Full. Subject to the provisions hereof, at any time following
approval by the American Stock Exchange of an Additional Listing Application
with respect to the shares of Common Stock into which this Warrant may be
converted, this Warrant may be exercised in full by the Holder hereof by
surrender of this Warrant, with the form of subscription at the end hereof duly
executed by such Holder, to the Company at its principal office set forth at the
head of this Warrant (or such other location as the Company from time to time
may advise the Holder in writing), accompanied by payment, in cash or by
certified or official bank check payable to the order of the Company, in the
amount obtained (the “Aggregate Purchase Price”) by multiplying (a) the number
of shares of Common Stock then issuable upon exercise of this Warrant by (b) the
Purchase Price per share on the date of such exercise.

3.2. Partial Exercise. Subject to the provisions hereof, at any time following
approval by the American Stock Exchange of an Additional Listing Application
with respect to the shares of Common Stock into which this Warrant may be
converted, this Warrant may be exercised in part by surrender of this Warrant in
the manner and at the place provided in Section 3.1 except that the amount
payable by the Holder upon any partial exercise shall be the amount obtained by
multiplying (a) the number of shares of Common Stock designated by the Holder in
the subscription at the end hereof by (b) the Purchase Price per share on the
date of such exercise. Upon any such partial exercise, the Company at its
expense shall forthwith issue and deliver to or upon the order of the Holder
hereof a new Warrant or Warrants of like tenor, in the name of the Holder hereof
or as such Holder (upon payment by such Holder of any applicable transfer taxes
and subject to the provisions of Section 2) may request, calling in the
aggregate on the face or faces thereof for the number of shares of Common Stock
equal

 

 

4

 

--------------------------------------------------------------------------------



to the number of such shares issuable prior to such partial exercise of this
Warrant minus the number of such shares designated by the Holder in the
subscription at the end hereof.

3.3. Company to Reaffirm Obligations. The Company shall, at the time of any
exercise of this Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights
(including, without limitation, any right to registration of the Underlying
Securities, if any) to which such Holder shall continue to be entitled after
such exercise in accordance with the provisions of this Warrant; provided,
however, that if the Holder of this Warrant shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
such Holder any such rights.

3.4. Certain Exercises. If an exercise of this Warrant is to be made in
connection with a registered public offering or sale of the Company, such
exercise may, at the election of the Holder, be conditioned on the consummation
of the public offering or sale of the Company, in which case such exercise shall
not be deemed effective until the consummation of such transaction.

3.5. Conversion Right. At any time following (i) approval by the American Stock
Exchange of an Additional Listing Application with respect to the shares of
Common Stock into which this Warrant may be converted and (ii) the first
anniversary of the date of original issuance of this Warrant that a registration
statement as contemplated by the Investor Rights Agreement is not effective with
respect to the resale of the Common Stock issuable upon exercise of this
Warrant, then in lieu of exercising this Warrant at such time as specified in
Section 3.1 and Section 3.2, the Holder may convert this Warrant, in whole or in
part, into the number of shares of Common Stock determined by dividing (a) the
aggregate fair market value of the Common Stock or the Other Securities issuable
upon exercise of this Warrant minus the Aggregate Purchase Price of such shares
by (b) the current Market Price. Such conversion shall be effected by surrender
of this Warrant, with the form of subscription at the end hereof duly executed
by such Holder, to the Company at its principal office set forth at the head of
this Warrant (or such other location as the Company from time to time may advise
the Holder in writing).

4. Delivery of Stock Certificates on Exercise. As soon as practicable after the
exercise of this Warrant in full or in part, and in any event within three
Business Days thereafter, the Company at its own expense (including the payment
by it of any applicable issue taxes) shall cause to be issued in the name of and
delivered to the Holder hereof, or as such Holder (upon payment by such Holder
of any applicable transfer taxes and subject to the provisions of Section 2) may
direct, a certificate or certificates for the number of fully paid and
non-assessable shares of Common Stock or Other Securities to which such Holder
shall be entitled upon such exercise, plus, in lieu of any fractional share to
which such Holder would otherwise be entitled, cash equal to such fraction
multiplied by the then current Market Price of one full share.

5. Adjustment for Dividends.

 

 

5

 

--------------------------------------------------------------------------------



(a) In case at any time or from time to time after the Original Issue Date, the
Company shall at any time declare or pay a dividend upon its Common Stock
payable in shares of Common Stock, the number of shares of Common Stock
acquirable upon exercise hereof shall be increased by the number of shares that
would have been issued pursuant to such dividend with respect to the shares
acquirable hereunder as of the record date for such dividend.

(b) If the number of shares of Common Stock outstanding at any time after the
Original Issue Date is decreased by a combination or reverse stock split of the
outstanding shares of Common Stock, the Purchase Price per share shall be
increased in proportion to such decrease. If the number of shares of Common
Stock outstanding at any time after the Original Issue Date is increased by a
forward stock split of the outstanding shares of Common Stock or otherwise, the
number of shares of Common Stock acquirable upon exercise hereof shall be
increased by the number of shares that would have been issued had this Warrant
been fully exercised as of the date of such forward stock split or other
transaction resulting in an increase in the outstanding shares of Common Stock.

(c) Upon each adjustment to the Purchase Price per share, the Holder of this
Warrant shall thereafter be entitled to purchase, at the Purchase Price per
share resulting from such adjustment, the number of shares of Common Stock
obtained by multiplying the Purchase Price per share in effect immediately prior
to such adjustment by the number of shares of Common Stock purchasable pursuant
hereto immediately prior to such adjustment, and dividing the product thereof by
the Purchase Price per share resulting from such adjustment.

6. Reorganization, Consolidation, Merger. In case the Company after the Original
Issue Date shall (a) effect a reorganization, (b) consolidate with or merge into
any other Person, or (c) transfer all or substantially all of its properties or
assets to any other Person under any plan or arrangement contemplating the
dissolution of the Company, then, in each such case, the Holder of this Warrant,
upon the exercise hereof as provided in Section 3 at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution, as the case may be, shall be entitled to receive (and
the Company or its successors or assigns shall be entitled to deliver), in lieu
of the Underlying Securities issuable upon such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant immediately prior thereto. Upon receipt of
such stock and other securities and property (including cash), if any, the
rights of the Holder under this Warrant shall terminate and cease and this
Warrant shall expire and be of no force and effect. In any such case, the
Company (or its successors or assigns) shall be entitled to make appropriate
adjustments in the application of the provisions of this Warrant with respect to
the rights and interests of the Holder after such reorganization, merger,
consolidation or dissolution. The Company shall not effect any such
reorganization, consolidation, merger or dissolution, unless prior to or
simultaneously with the consummation thereof, the successor corporation
resulting from such consolidation or merger or the corporation purchasing such
assets shall confirm or assume, by written instrument, the obligation to deliver
to each Holder the shares of stock, cash, other securities or assets to

 

 

6

 

--------------------------------------------------------------------------------



which, in accordance with the foregoing provisions, each Holder may be entitled
to and all other obligations of the Company under this Warrant.

7. Further Assurances; Reports. The Company shall take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Underlying Securities upon the exercise
of all Warrants from time to time outstanding. For so long as the Holder holds
this Warrant, the Company shall deliver to the Holder contemporaneously with
delivery to the holders of Common Stock, a copy of each report of the Company
delivered to such holders.

8. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the Underlying Securities, the Company shall, at its expense, promptly cause
its Chief Financial Officer to compute such adjustment or readjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, and the number of shares of Common
Stock or Other Securities outstanding or deemed to be outstanding. The Company
shall forthwith mail a copy of each such certificate to the Holder.

9. Notices of Record Date. In the event of:

(a) any taking by the Company of a record of its stockholders for the purpose of
determining the stockholders thereof who are entitled to receive any dividend or
other distribution (other than a quarterly dividend payable solely in cash), or
any right to subscribe for, purchase or otherwise acquire any shares of stock of
any class or any other securities or property, or to receive any other right, or
for the purpose of determining stockholders who are entitled to vote in
connection with any proposed capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all the assets of the Company to or
consolidation or merger of the Company with or into any other Person, or

(b) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,

then and in each such event the Company shall mail or cause to be mailed to each
Holder of a Warrant a notice specifying (i) the date on which any such record is
to be taken for the purpose of such dividend, distribution or right, and stating
the amount and character of such dividend, distribution or right and (ii) the
date on which any such reorganization, reclassification, recapitalization,
transfer, consolidation, merger, dissolution, liquidation or winding-up is to
take place, and the time, if any, as of which the Holders of record of
Underlying Securities shall be entitled to exchange their shares of Underlying
Securities for securities or other property deliverable upon such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, dissolution, liquidation or winding-up. Such notice shall be mailed at
least 20 days prior to the date therein specified.

 

 

7

 

--------------------------------------------------------------------------------



10. Reservation of Stock Issuable on Exercise of Warrants. The Company shall at
all times reserve and keep available, solely for issuance and delivery upon the
exercise of the Warrants, all shares of Common Stock (or Other Securities) from
time to time issuable upon the exercise of the Warrants.

11. Listing on Securities Exchanges; Registration; Issuance of Certain
Securities. In furtherance and not in limitation of any other provision of this
Warrant, if the Company at any time shall list any Common Stock (or Other
Securities) on any national securities exchange or Nasdaq, the Company shall, at
its expense, simultaneously list the Underlying Securities from time to time
issuable upon the exercise of the Warrants on such exchange or Nasdaq, upon
official notice of issuance.

12. Exchange of Warrants. Subject to the provisions of Section 2, upon surrender
for exchange of this Warrant, properly endorsed, to the Company, as soon as
practicable (and in any event within three Business Days) the Company at its own
expense shall issue and deliver to or upon the order of the Holder thereof a new
Warrant or Warrants of like tenor, in the name of such Holder or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock called for on the face of this Warrant so surrendered.

13. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction, upon delivery of an
indemnity agreement or other collateral reasonably satisfactory in form and
amount to the Company and its transfer agent or, in the case of any such
mutilation, upon surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu thereof, a new Warrant of like tenor.

14. Warrant Agent. The Company may, by written notice to each Holder of a
Warrant, appoint an agent having an office in New York, New York, for the
purpose of issuing Common Stock (or Other Securities) upon the exercise of the
Warrants pursuant to Section 3, exchanging Warrants pursuant to Section 12, and
replacing Warrants pursuant to Section 13, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such agent.

15. Remedies; Enforcement Expenses. The Company stipulates that the remedies at
law of the Holder of this Warrant in the event of any default or threatened
default by the Company in the performance of or compliance with any of the terms
of this Warrant may not be adequate, and that such terms may be specifically
enforced by a decree for the specific performance of any agreement contained
herein or by an injunction that may be sought against a violation of any of the
terms hereof or otherwise. The Company agrees to pay all costs and expenses of
enforcement of this Warrant in the event of any default or threatened default by
the Company in the performance of or compliance with any of the terms of this
Warrant, including, without limitation, reasonable attorneys’ fees and expenses.

16. No Rights as Stockholder. This Warrant does not entitle the Holder hereof to
any voting rights or other rights as a stockholder of the Company prior to the
exercise hereof.

 

 

8

 

--------------------------------------------------------------------------------



17. Negotiability. Subject to Section 2, this Warrant is issued upon the
following terms, to all of which each Holder or owner hereof by the taking
hereof consents and agrees that:

(a) subject to the provisions of this Warrant and the Purchase Agreement, title
to this Warrant may be transferred by endorsement (by the Holder hereof
executing the form of assignment at the end hereof); and

(b) until this Warrant is transferred on the books of the Company, the Company
may treat the registered Holder hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.

18. Governing Law; Jurisdiction. This Warrant shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of law. Each of the Holder and the Company hereby
irrevocably consents and submits to the jurisdiction of any New York State or
United States Federal Court sitting in the State of New York, County of New
York, over any action or proceeding arising out of or relating to this Warrant
and irrevocably consents to the service of any and all process in any such
action or proceeding in the manner for the giving of notices at its address
specified in Section 20. Each of the Holder and the Company further waives any
objection to venue in the State of New York, County of New York and any
objection to an action or proceeding in such state and county on the basis of
forum non conveniens. Each of the Holder and the Company also waives any right
to trial by jury.

19. Headings. The headings of the sections of this Warrant are for convenience
and shall not by themselves determine the interpretation of this Warrant.

20. Notices. Any notice or other communication required or permitted to be given
hereunder (each a “Notice”) shall be given in writing and shall be made by
personal delivery or sent by courier or certified or registered first-class mail
(postage pre-paid), addressed to a party at its address shown below or at such
other address as such party may designate by three days’ advance Notice to the
other party.

Any Notice to the Holder shall be sent to the address for such Holder set forth
on books and records of the Company.

Any Notice to the Company shall be sent to:

AXS-One Inc.

301 Route 17 North

Rutherford, New Jersey 07070

Attention: Chief Financial Officer

Each Notice shall be deemed given and effective upon receipt (or refusal of
receipt).

 

 

9

 

--------------------------------------------------------------------------------



21. Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be deemed prohibited or invalid under
such applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or any other provision of this
Warrant.

22. Amendments and Waivers. Any provision of this Warrant may be amended and the
observance of any provision of this Warrant may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Holder of the Warrant.

23. Construction. Words (including capitalized terms defined herein) in the
singular shall be held to include the plural and vice versa as the context
requires. The words “herein”, “hereinafter”, “hereunder” and words of similar
import used in this Warrant shall, unless otherwise stated, refer to this
Warrant as a whole and not to any particular provision of this Warrant. All
references to “$” in this Warrant and the other agreements contemplated hereby
shall refer to United States dollars (unless otherwise specified expressly). Any
reference to any gender includes the other genders.

[signature page follows]

 

 

10

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of __________ __, 2007.

 

   

AXS-ONE INC.

 

 

 



 

By: 



 

 

 

Name:

 

 

 

Title:

 

 

 

 

Attest:

 

 

 

 

 

 

11

 

--------------------------------------------------------------------------------



FORM OF SUBSCRIPTION

(To be signed only upon exercise of Warrant)

To: AXS-ONE INC.

The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder,      * shares of Common Stock of AXS-One Inc., and herewith makes
payment of $__________ and requests that the certificates for such shares be
issued in the name of, and delivered to, ___________________, whose address is
_______________________.

The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
convert the attached Warrant into shares in the manner specified in such
Warrant. This conversion is exercised with respect to _______ of the shares
covered by such Warrant.

[Strike paragraph above that does not apply.]

The undersigned represents that the undersigned is acquiring such securities for
its own account for investment and not with a view to or for sale in connection
with any distribution thereof (except for any resale pursuant to, and in
accordance with a valid registration statement effective under the Securities
Act of 1933).

Dated:

 

 

 

 

 

 

 

 

(Signature must conform in all respects to the name of the Holder as specified
on the face of the Warrant)

 

 

 

 

 

 

 

 

 

 

 

           (Address)

*

Insert here the number of shares called for on the face of the Warrant (or, in
the case of a partial exercise, the portion thereof as to which the Warrant is
being exercised).

 

 

12

 

--------------------------------------------------------------------------------



FORM OF ASSIGNMENT

(To be signed by the Holder only upon transfer of Warrant)

For value received, the undersigned hereby sells, assigns and transfers unto
_________________________ the right represented by the within Warrant to
purchase _________ shares of Common Stock of AXS-One Inc. to which the within
Warrant relates, and hereby does irrevocably constitute and appoint
______________________________ Attorney to transfer such right on the books of
AXS-One Inc. with full power of substitution in the premises. The Warrant being
transferred hereby is one of the Warrants issued by AXS-One Inc. as of May 29,
2007 to purchase an aggregate of 2,000,000 shares of Common Stock.

Dated: _______________

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

 

 

 

 

 

 

 

 

 

 

           (Address)

 

 

 

 

 

 

 

 

Signature guaranteed by a bank or trust company having its principal office in
New York City or by a Member Firm of the New York Stock Exchange or American
Stock Exchange

 

 

 

 

 

13

 

--------------------------------------------------------------------------------